[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2122

                        UNITED STATES,

                          Appellee,

                              v.

                       MARK M. GOUVEIA,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.




     Edward C. Roy and Roy & Cook on brief for appellant.
     Margaret E. Curran, United States Attorney, Donald C.
Lockhart and Stephanie S. Browne, Assistant United States
Attorneys, on brief for appellee.


                        July 31, 2000
          Per Curiam.     After a thorough review of the record

and of the parties’ submissions, we affirm.       This court has

no jurisdiction to review a discretionary refusal to depart

downward from the sentencing guideline range, see United

States v. Reeder, 170 F.3d 93, 109 (1st Cir. 1999), and it is

apparent from a review of the record that the court assumed

it had the authority to depart and simply chose not to do

so.

          Affirmed.     1st Cir. Loc. R. 27(c).




                               -2-